PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ravichandran et al.
Application No. 15/390,853
Filed: 27 Dec 2016
For: SELF-PROPAGATING LOW-TEMPERATURE SYNTHESIS AND PRE-TREATMENT OF CHALCOGENIDES FOR SPARK PLASMA SINTERING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the paper filed January 3, 2021, which is being treated as a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), to accept an unintentionally delayed claim 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to application Nos. 61/463,039 and 13/371,187.
	
The petition is DISMISSED.

A petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


The instant petition has not met requirements (1) and (3) above.

Background:

Applicant previously filed a petition under 37 CFR 1.78(e) on June 14, 2019, to claim the benefit of priority to non-provisional application No. 13/371,187, as set forth in a concurrently filed Application Data Sheet (ADS).  However, the petition was dismissed in a decision mailed on December 5, 2019.  The petition was dismissed because there was no common inventorship between the instant application (which lists the inventors as Ravichandran Duraiswamy and VS Reddy Channu) and application No. 13/371,187 (which lists the inventors as Duraiswamy 

In addition, the petition was dismissed because Applicant did not submit a statement that “the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.”  

Lastly, the petition was dismissed because it was only signed by one of the inventors.  Pursuant to 37 CFR 1.33(b), the petition must be signed by both inventors (Applicants). 

In a renewed petition filed December 24, 2019 , Petitioner filed a petition signed by both of the inventors.  However, the petition was dismissed in a decision mailed on January 21, 2020.  The decision explained that with respect to the issue of the common inventorship between the instant application and application No. 13/371,187, Petitioner did not correct the inventorship in one of the applications.  Rather, Petitioner argued that both applications have papers where the first inventor was identified as Duraiswamy Ravichandran.  However, the decision explained that it is not sufficient if some paper (the specification, inventor’s oath or declaration, the signature block of an ADS) identified the first inventor as Duraiswamy Ravichandran.  Rather, the inventorship is set by the “Inventor Information” section of the ADS.  

The instant renewed petition:

With Applicant’s previous petitions, Applicant only sought to make a priority claim to application No. 13/407,223, as shown in the corrected ADS filed June 14, 2019.  However, with the instant petition, Applicant is now requesting to make a priority claim to application Nos. 13/407,223 and 61/463,039.  Applicant’s corrected ADS filed June 14, 2019 did not include a benefit claim to application No. 61/463,039.  As such, if Applicant desires to include a benefit claim to application No. 61/463,039, Applicant must submit a corrected ADS, adding the benefit claim to 61/463,039 with underlining.

Furthermore, Applicant has not made the required statement that “the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.”  Applicant must make this statement on renewed petition.

Still further, the Director may require additional information where there is a question whether the entire period of delay was unintentional.

It is noted that the last decision dismissing the petition under 37 CFR 1.78(c) and (e) was mailed on January 21, 2020. In view of the extended period of delay in filing the subject renewed petition, applicant must provide sufficient information concerning the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

As such, Applicant must provide an adequate explanation that the entire delay was unintentional.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and         37 CFR 1.78(e), and an ADS (complying with the provisions of 37 CFR 1.76) to correct the above matters, are required (no further petition fee is due on renewed petition), along with an adequate explanation that the entire delay was unintentional. Additionally, as the issue fee has been paid, a petition to withdraw from issue and an RCE must be filed.  Alternatively, Applicant may file a renewed petition after the patent issues, together with a request for a Certificate of Correction and the Certificate of Correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

The application is being forwarded to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207. 

/DOUGLAS I WOOD/Attorney Advisor, OPET